DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 9 are allowable. Claims 7, 8, 15, and 16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 6/2/22, is hereby withdrawn and claims 7, 8, 15, and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9, and 17, fig. 4A of Yap (US 2011/0156803) teaches an integrated circuit comprising: at least one first node [74] configured to be biased at a first voltage; at least one second node configured to be biased at a second voltage [Vref]; a voltage boost circuit [22,42,62] configured to boost a power supply voltage and comprising boost stages configured to generate intermediate voltages on intermediate nodes; and a compatibility detection circuit [comparators at Output 1-3] configured to: detect compatibility between the second voltage and at least one of the intermediate voltages (of the charge pump segments). The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including; where the second node has a capacitive coupling with the at least one first node; and in response to the second voltage being compatible with at least one of the ST-19-GR2-0955USo1Page 3 of 7intermediate voltages, couple the at least one second node to a compatible intermediate node having a compatible intermediate voltage.
Regarding claims 2-8, 10-16, and 18-20, these claims are allowed since they depend on claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shu (US 2020/00271700) describes a multi-level voltage detector. Lin (US 2020/0161968) describes a charge pump with a comparator for comparing VCAP with VR. de Cremoux (US 10,622,899) describes a power converter. Liu (US 2020/0136502) describes a multi-stage charge pump for regulating a gate-source bias-voltage for power switches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896